Citation Nr: 1824019	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO. 08-30 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Marine Corps from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2015, the Board remanded the issues of bilateral tinnitus and right ear hearing loss to the Agency of Original Jurisdiction (AOJ) for additional opinions. The issue of entitlement to service connection for left ear hearing loss was denied in this decision and is no longer on appeal. Subsequent to the remand, new opinions were rendered, and the remanded matters were returned to the Board. 

In June 2017, the Board again remanded the issues of entitlement to service connection to tinnitus and entitlement to service connection for right ear hearing loss to obtain addendum opinions and/or a new VA examination to determine the current nature and severity of the Veteran's tinnitus and right ear hearing loss. In July 2017, the Veteran was afforded a new VA examination. The Board is satisfied there was substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141 146 47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). As discussed below, the Appeals Resource Center granted entitlement to service connection to tinnitus and entitlement to service connection for right ear hearing loss (claimed as bilateral hearing loss) in a November 2017 rating decision. That rating decision constitutes a full grant of the benefits sought on appeal; therefore, this appeal must be dismissed as moot.

The Board recognizes that the Appeals Resource Center has erroneously issued a Supplemental Statement of the Case in November 2017 addressing the issue of entitlement to service connection for left ear hearing loss. However, as noted above, this issue was denied in the 2015 Board decision and was not appealed. Thus, the denial was final, and no request to reopen the issue has been received or adjudicated. Accordingly, the Supplemental Statement of the Case is in error and there is no active appeal for this issue and it will not be addressed further in this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was granted by the Appeals Management Center in a November 2017 rating decision.

2.  Entitlement to service connection for right ear hearing loss (claimed as bilateral hearing loss) was granted by the Appeals Management Center in a November 2017 rating decision.


CONCLUSIONS OF LAW

1.  There is no question of law or fact involving the claim of entitlement to service connection for tinnitus; therefore, the appeal must be dismissed as moot. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.101.

2.  There is no question of law or fact involving the claim of entitlement to service connection for right ear hearing loss (claimed as bilateral hearing loss); therefore, the appeal must be dismissed as moot. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7104; 38 C.F.R. § 20.101, the Board has jurisdiction in all matters where there is a question of law or fact necessary for a decision by the Secretary of Veterans Affairs under a law that affects the provision of benefits by the Secretary to veterans or their dependents or survivors. Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

 A November 2017 rating decision by the Appeals Management Center granted the relief sought, i.e., entitlement to service connection for tinnitus and entitlement to service connection for right ear hearing loss (claimed as bilateral hearing loss).  As such, the Veteran's appeal for entitlement to service connection for tinnitus and entitlement to service connection for right ear hearing loss (claimed as bilateral hearing loss) is moot, as the benefits sought on appeal have already been granted. See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). Because there remains no case or controversy concerning whether the Veteran is entitled to the benefits sought, as the issues have been granted, the appeal with respect to these issues is dismissed. 38 U.S.C. § 7105(d)(5).


ORDER

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection for right ear hearing loss is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


